


Exhibit 10.38

 

 

THE STATE OF NEW HAMPSHIRE

 

 

 

 

CHAIRMAN
Thomas B. Getz



COMMISSIONERS
Graham J. Morrison
Clifton C. Below

 

 

[g187592lai001.gif]

Tel. (603) 271-2431



FAX (603) 271-3878

 

TDD Access: Relay NH
1-800-735-2964

 

 

 

 

 

EXECUTIVE DIRECTOR
AND SECRETARY
Debra A. Howland

PUBLIC UTILITIES COMMISSION
21 S. Fruit Street, Suite 10
Concord, N.H. 03301-2429

Website:
www.puc.nh.gov

 

 

 

 

May 12, 2009

 

 

Shirley J. Linn, Esq.
Executive Vice President and General Counsel
FairPoint Communications, Inc.
521 East Morehead Street
Suite 500
Charlotte, NC 28202

 

Re:  Amendment to March 31, 2009 Plan for Utilization of $50,000,000 Set Aside

 

Dear Ms. Linn:

 

This letter is to advise you that the New Hampshire Public Utilities Commission
has reviewed FairPoint’s request for amendment of its March 31, 2009 plan. 
Consistent with Section 2.5.3 of the Settlement Agreement approved by Commission
Order No. 24,823, the Commission has approved your request to use those funds
for general working capital purposes such as operating expenses and capital
expenditures.  The Commission’s approval is conditioned on FairPoint’s
commitment to invest additional funds in Commission-approved New Hampshire
projects as follows:

 

$15,000,000 to be spent by December 31, 2010
$20,000,000 to be spent by December 31, 2011
$30,000,000 to be spent by December 31, 2012

 

The Commission has determined, in light of FairPoint’s recent filing with the
Securities and Exchange Commission, that allowing FairPoint to use the
$50,000,000 for general working capital at this time is reasonable in order to
improve the Company’s liquidity.  Furthermore, the Commission has concluded that
FairPoint’s commitment to increase capital expenditures in New Hampshire is
appropriate under the circumstances.

 

 

Very truly yours,

 

 

 

/s/ F. Anne Ross

 

 

 

F. Anne Ross, Esq.

 

General Counsel

 

--------------------------------------------------------------------------------
